Citation Nr: 0420358	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  03-11 005	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for residuals of lower 
right leg injury, claimed as shin splints.  

2.  Entitlement to service connection for residuals of lower 
left leg injury, claimed as shin splints.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from May 1965 to 
April 1969.

This appeal arises from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, that in pertinent part denied entitlement 
to service connection for a left shin condition and for a 
right shin condition.  The veteran has appealed to the Board 
of Veterans' Appeals (Board) for favorable resolution.  He 
submitted a VA Form 9, Substantive Appeal, in March 2003 
specifically appealing only these two issues.  

The veteran testified before the undersigned Veterans Law 
Judge in March 2004.  

Both issues on appeal are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

The veteran maintains that his bilateral shin injuries were 
sustained in combat.  38 U.S.C.A. § 1154(b) (West 2002).  His 
DD 214 shows that the veteran was a member of the Marine 
Corps and served as a combat engineer in Vietnam.  The DD 214 
does not contain any awards or medal indicating combat.  As 
such the Board is of the opinion that an attempt should be 
made to obtain the veteran's official personnel file (OPF) 
from the National Personnel Records Center (NPRC) and 
associate it with the claims file.  

During the VA examination in October 2002 the examiner 
indicated that the veteran's shin splints were active.  The 
Board is of the opinion that a current VA examination is 
warranted.  

Accordingly, this case is remanded to the RO for the 
following action:

1.  The RO should request the NPRC to 
furnish copies of the veteran's personnel 
records.

2.  The RO should request the VA medical 
facility to furnish copies of any medical 
records pertaining to treatment for his 
shin splints covering the period from 
April 18, 2002 to the present.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should make arrangements 
for a VA examination by an orthopedist to 
determine the nature, severity, and 
etiology of any disability of the lower 
legs, claimed as shin splints.  The 
claims file should be made available to 
the physician for review and the 
physician should note that review in the 
report.  The physician is asked to elicit 
from the veteran a complete history of 
his reported traumas to the shins during 
combat in Vietnam and a detailed clinical 
history.  If a disability of the lower 
extremities is diagnosed, to include shin 
splints, the examiner is requested to 
render an opinion as to whether it is as 
likely as not that the disability 
diagnosed is related to the injuries 
sustained in combat as reported by the 
veteran?  A complete rationale for any 
conclusion rendered should be included in 
the report

4.  Thereafter the RO should readjudicate 
the veteran's claims, to include 
consideration of 38 U.S.C.A. § 1154(b) as 
deemed appropriate.  If the benefits 
sought are not granted, an appropriate 
supplemental statement of the case (SSOC) 
should be furnished to the veteran and to 
his representative.  They should be 
afforded an opportunity to respond to the 
supplemental statement of the case before 
the claims folder is returned to the 
Board for further appellate 
consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999) 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




